         Case 1:12-cv-03723-PAC Document 441 Filed 08/28/19 Page 1 of 1




                                                             August 28, 2019

VIA ECF
Hon. Debra Freeman
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312
       Re:     Loreley Fin. (Jersey) No. 3 Ltd. et al. v. Wells Fargo Securities LLC et al.,
               No. 12-03723 (S.D.N.Y.) (PAC)
Dear Judge Freeman:
        I write on behalf of all parties to this proceeding. On March 28, 2018, Plaintiffs and
Defendants participated in a settlement conference via telephone. At the end of the conference,
the Court requested that the parties report any progress towards settlement in a joint written
status report every 30 days. The parties have no new information to report since the last report
submitted on July 29, 2019.
       On December 14, 2018, Defendants served upon Plaintiffs motions for summary
judgment and motions to exclude Plaintiffs’ experts. Plaintiffs served oppositions to
Defendants’ motions on February 15, 2019, and Defendants served replies on March 15, 2019.
Oral argument on the pending motions was held on May 29, 2019.
        While counsel for Plaintiffs and the Wells Fargo Defendants have discussed the
possibility of settlement as requested by the Court, the parties have not made any progress
towards settlement since the last report submitted on July 29, 2019, and will submit another joint
report in 30 days.
                                                             Respectfully,
                                                             /s/ Sheron Korpus
                                                             Sheron Korpus
cc:    Counsel of Record
